ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Reasons for allowance
10/14/2021 claims 1, 4-6 and 8-19 are allowed for the reasons of record and as summarized here.  (Claims 2-3 and 7 are canceled.)
Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Li as cited on the 9/29/2020 "Notice of References Cited" form 892, as well as the search art, either individually or in obvious combination, does not teach the recited combination of secret shared drug target interaction (DTI) data, the particularly recited neural network and its training, and the final DTI prediction.  Applicant's 3/29/2021 remarks at pp. 9-12 further supported withdrawal of the 103 rejections.
Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising reduction in computational overhead in the recited context of pharmacologic collaboration.  In this regard, Applicant's 10/14/2021 remarks at p. 7, last para. through p. 8, 2nd para. support withdrawal of the rejection, with further citation to the specification therein.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The replacement 3/29/2021 drawings and supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631